Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with WHITNEY FIELDS on 08/01/2022.

The claims should be amended as follows:

Claim 1 should be amended as follow:
1. (Currently amended) A sensor for monitoring breast volume comprising:
a closed band of non-conductive elastomeric material having at least one sealed channel embedded therein, wherein the at least one sealed channel includes a non-volatile electrically conductive liquid;
at least two microelectrodes in electrical communication with the non-volatile electrically conductive liquid; and
a connector operatively coupled to the at least two microelectrodes and an external electronics system, wherein the connector transmits and receives electrical signals to and from the at least two microelectrodes and the external electronics system.



Claim 5 should be amended as follow:
5. (Currently Amended) The wearable garment of claim 4, wherein the at least one cup of the wearable garment comprises the at least one sensor according to claim 1 and a second cup of the wearable garment comprises a control sensor that detects inhalation and exhalation.

Claim 6 should be amended as follow:
6. (Currently Amended) A method of measuring breast volume and temperature in a subject in need thereof, comprising,
positioning a sensor of claim 1 or a wearable garment comprising the sensor on a breast or breasts of the subject,
measuring sensor impedance as a function of frequency to obtain a frequency response,
determining circuit component values by fitting the frequency response with a circuit model that represents sensor behavior, and
calculating the breast volume and the temperature using the circuit component values and predetermined calibration functions that correlate the circuit component values to corresponding physical variables for the breast volume and the temperature.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: the combination of the most pertinent prior art Shemesh in view of Collins (see Final-Rejection) teaches a sensor comprising: a closed band of non-conductive elastomeric material having at least one sealed channel embedded therein; at least two microelectrodes; and a connector operatively coupled to the at least two microelectrodes and an external electronics system, wherein the connector transmits and receives electrical signals to and from the at least two microelectrodes and the external electronics system.
The prior art does not teach, disclose and/or fairly suggest the at least one sealed channel includes a non-volatile electrically conductive liquid, wherein the at least two microelectrodes in electrical communication with the non-volatile electrically conductive liquid.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAY A ABOUELELA/Primary Examiner, Art Unit 3791